UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7133


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY HATCHES, a/k/a Jameel Smith, a/k/a Anthony Dove,
a/k/a Ant Hatches, a/k/a Anthony Farvey,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:02-cr-00058-NKM-1)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Anthony Hatches, Appellant Pro Se. Bruce A. Pagel, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, Jeb Thomas
Terrien,   Assistant   United  States   Attorney,  Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Hatches seeks to appeal the district court’s

order    denying      his   motion     for   reduction     of    sentence        under    18

U.S.C. § 3582(c) (2006).              In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding       is   criminal    in    nature     and    ten-day        appeal    period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                          Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The       district    court      entered     its     order      denying      the

motion    for     reduction      of   sentence     on     June    3,     2008.    Hatches

delivered the notice of appeal to prison officials on June 18,

2008, after the ten-day period expired but within the thirty-day

excusable       neglect     period.     Because     the    notice      of    appeal      was

filed within the excusable neglect period, we remand the case to

the district court for the court to determine whether Hatches

has     shown    excusable       neglect      or   good     cause      warranting         an

extension       of    the   ten-day     appeal     period.          The     record,      as




                                             2
supplemented, will then be returned to this court for further

consideration.

                                                     REMANDED




                              3